

Exhibit 10.2.2
EXECUTION VERSION


AMENDMENT NO. 2 TO
AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT


THIS AMENDMENT NO. 2 TO AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT, dated
as of September 25, 2017 (this “Amendment”), amends that certain Amended and
Restated Master Repurchase Agreement, dated as of May 22, 2017, as amended by
that certain Amendment No. 1 to Amended and Restated Master Repurchase
Agreement, dated as of August 8, 2017 (as further amended, restated,
supplemented or otherwise modified from time to time, the “Repurchase
Agreement”), among Reverse Mortgage Solutions, Inc. (“RMS”), RMS REO BRC, LLC
(“REO Subsidiary” and, individually or collectively with RMS, as the context may
require, “Seller”) and Barclays Bank PLC (“Barclays”), as the purchaser (in such
capacity, “Purchaser”) and as the agent (in such capacity, the “Agent”). Unless
otherwise defined herein, capitalized terms used in this Amendment have the
meanings assigned to such terms in the Repurchase Agreement.
Recitals
WHEREAS, pursuant to Section 28 of the Repurchase Agreement, the parties hereto
desire to amend the Repurchase Agreement to make such modifications as further
described below.
NOW, THEREFORE, pursuant to the provisions of the Repurchase Agreement
concerning modification and amendment thereof, and in consideration of the
amendments, agreements and other provisions herein contained and of certain
other good and valuable consideration the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:
Agreements
Section 1.Amendment. Effective as of the date hereof (the “Effective Date”), the
Repurchase Agreement is hereby amended as follows:
(a)    Section 2 of the Repurchase Agreement is hereby amended by deleting the
defined term “Maturity Date” and replacing it with the following:
“Maturity Date” means August 25, 2018.
Section 2.    Agreement in Full Force and Effect as Amended. As specifically
amended hereby, the Repurchase Agreement remains in full force and effect. All
references to the Agreement in any Program Document shall be deemed to mean the
Repurchase Agreement as supplemented and amended hereby. This Amendment shall
not constitute a novation of the Repurchase Agreement, but is a supplement
thereto. The parties hereto agree to be bound by the terms and conditions of the
Repurchase Agreement, as supplemented and amended by this Amendment, to the same
effect as if such terms and conditions were set forth herein verbatim.
Section 3.    Conditions to Effectiveness of this Amendment. This Amendment
shall become effective on the Effective Date so long as Seller shall have (i)
paid to Purchaser and Agent and Purchaser and Agent shall have received as of
the date hereof all accrued and unpaid fees and expenses owed to Purchaser and
Agent in accordance with the Program Documents including, without limitation,
the Upfront Fee as specified in the Fee Letter, dated as of September 13, 2017,
and executed by Barclays and Walter Investment Management Corp., in each case,
in immediately available funds, and without deduction, set-off or counterclaim,
and (ii) delivered to Purchaser and Agent (a) a copy of this Amendment duly
executed by each


1

--------------------------------------------------------------------------------




of the parties hereto and (b) any other documents reasonably requested by
Purchaser or Agent, each of which shall be in form and substance acceptable to
Purchaser and Agent.
Section 4.    Representations. In order to induce Purchaser and Agent to execute
and deliver this Amendment, Seller hereby represents to Purchaser and Agent,
that as of the date of this Amendment and after giving effect to the amendment
provided for in Section 1 hereof, (i) each is in full compliance with all of the
terms and conditions of the Program Documents and remains bound by the terms
thereof and (ii) no Default or Event of Default has occurred and is continuing
under the Program Documents.
Section 5.    Miscellaneous.
(a)    This Amendment shall be binding upon the parties hereto and their
respective successors and assigns.
(b)    The various headings and sub-headings of this Amendment are inserted for
convenience only and shall not affect the meaning or interpretation of this
Amendment or the Repurchase Agreement or any provision hereof or thereof.
(c)    THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT OF LAWS PROVISIONS EXCEPT
SECTIONS 5-1401 AND 5-1402 OF NEW YORK GENERAL OBLIGATIONS LAW, AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS.
(d)    This Amendment may be executed in one or more counterparts and by the
different parties hereto on separate counterparts, including without limitation
counterparts transmitted by facsimile or in .pdf format, each of which, when so
executed, shall be deemed to be an original and such counterparts, together,
shall constitute one and the same agreement.
(The remainder of this page is intentionally blank.)




2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each undersigned party has caused this Amendment to be duly
executed by one of its officers thereunto duly authorized as of the date and
year first above written.


REVERSE MORTGAGE SOLUTIONS, INC.,
as a Seller


By: /s/ Cheryl Collins            
Name:    Cheryl Collins
Title:    SVP


RMS REO BRC, LLC,
as a Seller


By: /s/ Cheryl Collins            
Name:    Cheryl Collins
Title:    Manager




BARCLAYS BANK PLC,
as Purchaser and as Agent


By: /s/ Joseph O. 'Doherty            
Name:    Joseph O. 'Doherty
Title:    Managing Director






Signature Page to Barclays – RMS Amendment No. 2 to A&R MRA